Citation Nr: 0118307	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-24 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether a substantive appeal was filed regarding the claim of 
entitlement to service connection for a rib condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
February 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In connection with his appeal, the veteran testified before 
the undersigned member of the Board in Washington, D.C., in 
March 2001; a transcript of that hearing is associated with 
the claims file.  At the hearing, the veteran and his 
representative indicated that the veteran desired to reopen 
his claim of entitlement to service connection for a rib 
condition.  This issue is referred to the RO for the 
appropriate action.  The veteran is informed that he has an 
obligation to submit new and material evidence.


FINDINGS OF FACT

1.  Service connection for a rib disorder was denied in March 
1994.  The veteran was informed in April 1994.  A notice of 
disagreement was filed in May 1994.

2.  The statement of the case was issued in August 1994.

3.  A VA Form-9 submitted in September 1994 did not address a 
claim for service connection for a rib condition.  

4.  By letter dated in February 1995, the RO notified the 
veteran that the September 1994 VA Form-9 did not address the 
issue of entitlement to service connection for a rib 
condition.  The letter advised the veteran that a response by 
April 1995 was required for further action on the appeal of 
that issue.  

5.  The veteran did not respond to the RO's February 1995 
letter.  


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the March 1994 RO determination, and the Board 
lacks jurisdiction to consider the issue of entitlement to 
service connection for a rib condition.  38 U.S.C.A. §§ 5107, 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.202, 20.203, 20.301, 
20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  He was 
afforded the opportunity to attend a personal hearing and/or 
submit additional evidence and argument in support of his 
claim and did so.  The initial letter informing of the denial 
explained his appellate rights.  The statement of the case 
and a February 1995 letter informed the veteran of the need 
to submit a timely substantive appeal of the rib issue. The 
Board concludes that the veteran was informed of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The issue of 
timeliness of appeal does not involve the submission of 
evidence.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the his claim, as set forth below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished. 38 U.S.C.A. § 7105(a) (West 1991), 38 C.F.R. § 
20.200 (2000).  A substantive appeal consists of a properly 
completed Department of Veterans Affairs VA Form 9 "Appeal to 
the Board of Veterans' Appeals," or correspondence containing 
the necessary information.  38 C.F.R. § 20.202 (2000).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the statement 
of the case to the veteran, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2000).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305 (2000).  

In May 1994, a notice of disagreement with a March 1994 
rating decision was filed.  A statement of the case was 
issued in August 1994.  Thereafter, the veteran filed a VA 
Form-9 in which he made no assertions concerning errors of 
law or fact in the decision concerning the issue of 
entitlement to service connection for a rib condition.  

By letter dated in February 1995, the RO informed the veteran 
that his VA Form-9 did not address the issue of service 
connection for a rib condition.  The RO requested that the 
veteran advise as to whether he desired to pursue the issue.  
The RO stated that if the veteran did not respond by April 
1995, no further action would be taken in regard to the 
appeal on that issue.  The veteran did not respond to the 
RO's letter.  

At a travel board hearing in March 2001, the veteran 
indicated that he had intended to continue with his appeal on 
his claim of entitlement to service connection for a rib 
condition.  Transcript at 3.  (March 2001).  He testified 
that as a result of psychiatric condition and the 
accompanying medications, he had difficulty understanding the 
importance of completing the information for VA.  Id. at 7-8

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.  The Board notes that while the veteran 
testified that he did not understand what was required by VA, 
he properly completed the application for compensation and a 
notice of disagreement four months earlier.  Further, any 
contention to the effect that the veteran was not supplied 
with a VA Form-9 belies the evidence.  Of record is a signed 
September 1994 VA Form-9, which the veteran submitted that 
same month.  However, the document did not address the rib 
condition issue.

In this case, the veteran submitted a VA Form-9 in September 
1994 that failed to address the issue of service connection 
for a rib condition.  The Board finds that he failed 
specifically allege any errors of law or fact regarding the 
issue.  See 38 C.F.R. § 20.203.  Thus, such a document is not 
an adequate or timely substantive appeal.  See 38 U.S.C.A. 
7105; 38 C.F.R. §§ 20.202, 20.203 (2000).  

If there is a failure to comply with the law or regulations, 
it is incumbent on the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 
1991).  

In the absence of an adequate and timely completed 
substantive appeal, the petition for appellate review as to 
the claim for service connection for a rib condition is 
rejected in accordance with 38 U.S.C.A. § 7108.  The appeal 
was not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  See YT v. Brown, 9 Vet. App. 195 
(1996).  Further, in the absence of a timely appeal, the 
March 1994 rating decision as to the claim for service 
connection for a rib condition is final.  McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993); see Roy v. Brown, 5 Vet. App. 
554 (1993).


ORDER

The appeal for service connection for a rib condition is 
dismissed.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

